ASK LLP

Joseph L. Steinfeld, Jr., Esq.

Kara E. Casteel, Esq.

Brigette McGrath, Esq.

2600 Eagan Woods Drive, Suite 400

St. Paul, MN 55121

Telephone: (651) 406-9665 Fax: (651) 406-9676

Attorneys for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re Chapter 11
Sears Holdings Corporation, et al, Case No. 18-23538-RDD

Debtors.
(Jointly Administered)

 

Kmart Holding Corporation,

Plaintiff,
VS.

Tri-Coastal Design Services, LLC dba Adv No. 20-06356-RDD
Tri-Coastal Design Group,

Defendant(s).

 

 

CERTIFICATION OF SERVICE

1, Jennifer A. Hepola, hereby certify that I am not less than 18 years of age, and
further certify that on July 8, 2020, I caused to be served a true and correct copy of the:

1. COMPLAINT; and
2. SUMMONS.

on the interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
with postage thereon fully prepaid in the United States mail at St. Paul, Minnesota, addressed as
follows:

Defendant [via Regular Mail]

Michael Mastrangelo, CEO

Tri-Coastal Design Services, LLC dba Tri-Coastal Design Group
40 Harry Shupe Boulevard

Wharton, New Jersey 07936

-l- CERTIFICATE OF SERVICE
F\WPAMMASHC\SER VICE\MASTERS\CERTIFICATION OF SERVICE - CERTIFIED - NO ORDER.DOC / 22Nov19, 11:36
Kay Regular Mail - I caused such envelope with first class postage thereon, fully prepaid to be
placed in the United States mail.

Cl Certified Mail (return receipt requested) with first class postage thereon, to be mailed in the
United States mail.

I declare that Iam an employee in the offices of a member of the State Bar of this Court at whose
direction the service was made.

I declare under penalty of perjury under the laws of the State of Minnesota that the foregoing is
true and correct.

Executed at St. Paul, Minnesota on July 8, 2020.
/s/ Jennifer Hepola

Jennifer Hepola, Declarant
No: 2225896 Stat: - Answ: /*

-2- CERTIFICATE OF SERVICE
FAWPAMMASHCSERVICE\MASTERS\CERTIFICATION OF SERVICE - CERTIFIED - NO ORDER. DOC / 22Novl9, 1:36
